UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2010 RENTRAK CORPORATION (Exact name of registrant as specified in charter) Oregon (State or other jurisdiction of incorporation) 0-15159 (Commission File Number) 93-0780536 (IRS Employer Identification No.) One Airport Center 7700 N.E. Ambassador Place Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (503) 284-7581 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. (a) The 2010 annual meeting of shareholders of the Company was held on August26, 2010. (b) The matters considered and voted on by the Company's shareholders at the annual meeting were as follows: Proposal 1. Eight directors were elected, each for a one-year term, by the votes indicated: Nominee Shares Voted For Shares Withheld Broker Non-Votes William E. Engel Richard Hochhauser William P. Livek Anne MacDonald Martin B. O'Connor, II Paul A. Rosenbaum Brent D. Rosenthal Ralph R. Shaw Proposal 2. Ratification of the appointment of Grant Thornton LLP as the Company's independent registered public accountants for the fiscal year ending March31, 2011. Shares Voted For Shares Voted Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RENTRAK CORPORATION Dated: August 27, 2010 By: /s/ David I. Chemerow David I. Chemerow Chief Operating Officer and Chief Financial Officer - 2 -
